Exhibit 10.11.4

PAETEC HOLDING CORP.

2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

PAETEC Holding Corp., a Delaware corporation (the “Company”), hereby grants
stock units for shares of the common stock, par value $.01 per share, of the
Company (the “Stock”) to the Grantee named below, subject to the vesting
conditions set forth in the attached term sheet. Additional terms and conditions
of the Award are set forth in this cover sheet, in the attached term sheet
(together with this cover sheet and any schedules attached hereto, the
“Agreement”) and in the Company’s 2007 Omnibus Incentive Plan (the “Plan”).

Grant Date:                          ,         

Name of Grantee:                                         

Number of Shares of Stock Covered by Grant:                     

Purchase Price per Share: $0.00

Vesting Start Date:                          ,         

Carefully review all of the terms and conditions described in the Agreement and
in the Plan, a copy of which has been provided to you. In the event any
provision of this Agreement should appear to be inconsistent with the Plan, the
Plan will control.

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

PAETEC HOLDING CORP.

2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Units/ Nontransferability    This grant is an Award of Stock
Units for the number of shares of Stock set forth on the cover sheet at the
purchase price per share set forth on the cover sheet, subject to the vesting
conditions described below (the “Restricted Stock Units”). The purchase price is
deemed paid by your prior services to the Company. Your Restricted Stock Units
may not be sold, assigned, pledged, hypothecated or otherwise transferred,
whether by operation of law or otherwise, nor may the Restricted Stock Units be
made subject to execution, attachment or similar process. Vesting    Your right
to the Stock under this Award will vest as to              (    ) of the total
number of shares of Stock covered by this Award, as shown on the cover sheet, on
the         -year anniversary of the Vesting Start Date (the “Anniversary
Date”), provided you then continue in Service. Thereafter, for each such vesting
date that you remain in Service, your right to the Stock under this Award will
vest at the rate of              (    ) shares of Stock per year as of each
subsequent Anniversary Date. In addition, any performance-based conditions to
vesting are set forth on Schedule 1 attached hereto.    Your right to the Stock
under this Award will become 100% vested upon your termination of Service, if
your Service terminates as a result of your death or Disability. No Stock will
vest after your Service has terminated for any reason other than as a result of
your death or Disability. Forfeiture of Unvested Stock    In the event that your
Service terminates for any reason other than your death or Disability, you will
forfeit to the Company all of the Stock subject to this Award that has not yet
vested. Stock Issuance    Upon the vesting of the Restricted Stock Units
hereunder, the Company will issue to you the Stock to which such vested
Restricted Stock Units relate. The issuance of your Stock under this Award will
be evidenced in such a manner as the Board, in its discretion, will deem
appropriate, including, without limitation, book-entry registration or issuance
of one or more stock certificates. You will have no further rights with regard
to a Restricted Stock Unit once the Stock related to such Restricted Stock Units
has been issued.

 

2



--------------------------------------------------------------------------------

   Notwithstanding the preceding paragraph, if the Stock would otherwise be
delivered to you during a period in which you are (i) subject to a lock-up
agreement restricting your ability to sell Stock in the open market or (ii)
restricted from selling Stock in the open market because you are not then
eligible to sell under the Company’s insider trading or similar plan as then in
effect (whether because a trading window is not open or you are otherwise
restricted from trading), delivery of the Stock will be delayed until the first
date on which you are no longer prohibited from selling Stock due to a lock-up
agreement or insider trading or similar plan restriction, but in any event no
later than the last day of the calendar year in which the Stock otherwise would
have been delivered. Withholding Taxes    You agree, as a condition of this
Award, that you will make acceptable arrangements to pay any withholding or
other taxes that may be due as a result of the payment of dividends or the
vesting of Stock acquired under this Award. In the event that the Company
determines that any federal, state, local or foreign tax or withholding payment
is required relating to the payment of dividends or the vesting of Stock arising
from this Award, the Company will have the right to require such payments from
you, or withhold such amounts from other payments due to you from the Company or
any Affiliate. Subject to the prior approval of the Company, which may be
withheld by the Company, in its sole discretion, you may elect to satisfy this
withholding obligation, in whole or in part, by causing the Company to withhold
Stock otherwise issuable to you or by delivering to the Company Stock already
owned by you. The Stock so delivered or withheld must have an aggregate Fair
Market Value equal to the withholding obligation and may not be subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.
Retention Rights    This Agreement does not give you the right to be retained by
the Company (or any parent, Subsidiaries or Affiliates) in any capacity. The
Company reserves ( and any parent, Subsidiaries, or Affiliates reserve) the
right to terminate your Service at any time and for any reason. Shareholder
Rights    You, or your estate or heirs, have no rights as a shareholder of the
Company until a certificate for the Stock relating to the Restricted Stock Units
has been issued (or an appropriate book entry has been made). You will, however,
be entitled to receive, upon the Company’s payment of a cash dividend on
outstanding

 

3



--------------------------------------------------------------------------------

   Stock, a cash payment for each share of Stock subject to this Award as of the
record date for such dividend equal to the per-Unit dividend paid on the Stock.
Adjustments    In the event of a stock split, a stock dividend, reverse stock
split or a similar change in the Stock, the number of shares of Stock covered by
this Award may be adjusted (and rounded down to the nearest whole number) if
required pursuant to the Plan. Your Restricted Stock Units will be subject to
the terms of the agreement of merger, liquidation, or reorganization, in the
event that the Company is subject to such corporate activity, to the extent
specified in the Plan. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Forum Selection    At all times each party hereto (1) irrevocably submits to the
exclusive jurisdiction of any New York court or Federal court sitting in New
York; (2) agrees that any action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby will be heard and
determined in such New York or Federal court; (3) to the extent permitted by
law, irrevocably waives (i) any objection such party may have to the laying of
venue of any such action or proceeding in any of such courts, or (ii) any claim
that such party may have that any such action or proceeding has been brought in
an inconvenient forum; and (4) to the extent permitted by law, irrevocably
agrees that a final nonappealable judgment in any such action or proceeding will
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this section entitled “Forum
Selection” will affect the right of any party hereto to serve legal process in
any manner permitted by law. The Plan    The text of the Plan is incorporated in
this Agreement by reference. Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meanings set forth in the Plan.    This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Award of Restricted Stock Units. Any prior agreements,
commitments or negotiations concerning this Award of Restricted Stock Units are
superseded.

 

4



--------------------------------------------------------------------------------

Data Privacy    In order to administer the Plan, the Company may process
personal data about you. Such data include, but are not limited to, the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Plan.    By accepting this Award, you give explicit
consent to the Company to process any such personal data. You also give explicit
consent to the Company to transfer any such personal data outside the country in
which you work or are employed (including, with respect to non-U.S. resident
Grantees, to the United States) to transferees who will include the Company and
other persons who are designated by the Company to administer the Plan. Consent
to Electronic Delivery    The Company may choose to deliver certain statutory
materials relating to the Plan in electronic form. By accepting this Award, you
agree that the Company may deliver the Plan prospectus, the Company’s annual
report and other documents to you in an electronic format. If at any time you
would prefer to receive paper copies of these documents, as you are entitled to,
the Company would be pleased to provide copies. Please contact [NAME, TITLE,
PAETEC Holding Corp., ADDRESS, PHONE] to request paper copies of these
documents.

By accepting this Award, you agree to all of the terms and conditions described
above and in the Plan.

 

5



--------------------------------------------------------------------------------

Schedule 1

Performance-Based Vesting